THE material matter involved in this appeal is set out in the former appeal between the same parties. See ante, 137.
This appeal comes up from the final judgment of the court below, entered in accordance with the opinion and judgment of this Court rendered at this term, on the hearing of the appeal from the interlocutory order on the motion for an injunction to the hearing. R. R. v. Alsbrook, ante, 137. The transcript of the record is the same, except the addition now of a final judgment below. For the reasons stated by the Court at the former hearing, the judgment must be affirmed. The opinion on the former appeal is reaffirmed, and will be entered as the opinion of the Court on this hearing.
Affirmed. *Page 308 
(438)